DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, specification, and drawings filed 08/17/2022 have been considered and entered.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 08/17/2022 (x2) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.	
Drawings
 The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered.
Regarding new independent claim(s) 41, Applicant argued that the claim corresponds to previous allowable dependent claim 39; the Examiner is persuaded, therefore said claim(s) comprise allowable subject matter.
Regarding the prior art rejections of the other independent claims, Applicant argued that the amendment to include similar features previously indicated as allowable over the prior art overcame said the rejections; the Examiner is in agreement with claim 9, and with the following Examiner Amendment brought into agreement with the other independent claims.
Application is placed in condition for Allowance as put forth by the Examiner’s Amendment below.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Adam Brooke (58,922) on Monday 29AUG2022. The application has been amended as follows: 	
As put forth in the attached Office Action Appendix of Applicant’s Proposed Examiner’s Amendment, with the following EXCEPTION to further amend by deleting of the “s” from “positions” in claim 23:
23. (Currently Amended) The system of claim 22, wherein [[the]] at least one payload of the plurality of payloads comprises an adjustable sled coupling position[[s]] for at least two sleds, each of the at least two sleds housing at least one of the at least two inspection sensors.
Allowable Subject Matter
Claim(s) 1-4, 6-11, 13-18, 20-28, 30-34, and 36-60 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture an apparatus for configuring an inspection robot for inspecting an inspection surface comprising (omissions/paraphrasing for brevity/clarity; emphasis in italics) “the inspection robot comprising” “a plurality of arms, wherein each of the plurality of arms is pivotally mounted to a corresponding payload of the plurality of
 payloads”, “a plurality of sleds…wherein each sled is mounted to…one of the plurality of arms”, inspection sensors coupled to the sleds, “wherein the plurality of sleds are horizontally distributed on the inspection surface at selected horizontal positions, and
 wherein at least one of the arms is horizontally moveable relative to the corresponding payload” and a controller structured to interpret data and determine configurations defining inspection characteristics for the inspection robot in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claims 9 and 20, 
the prior art fails to disclose or motivate one skilled in the art to respectively perform a method for configuring an apparatus comprising an inspection robot for inspecting an inspection surface and/or to manufacture a (configurable inspection robot) system for substantially similar analysis/limitations as put forth for independent claim 1 above.
Dependent claim(s) thereof is/are likewise allowed. 
Regarding (new) independent claim 41, 
the reasons for allowance are substantially similar to  the previously indicated reason for indication of allowability for dependent claim 39 as put forth in the Office Action dated 03/17/2022.
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856